
	
		III
		111th CONGRESS
		1st Session
		S. RES. 108
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Leahy (for himself,
			 Mr. Gregg, Mr.
			 Feingold, Mr. Kennedy,
			 Mr. Sanders, Mr. Kerry, and Mr.
			 Chambliss) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commending Captain Richard Phillips, the
		  crew of the Maersk Alabama, and the United States Armed Forces,
		  recognizing the growing problem of piracy off Somalia’s coast, and urging the
		  development of a comprehensive strategy to address piracy and its root
		  causes.
	
	
		Whereas Somalia has been without a functioning central
			 government since 1991, resulting in lawlessness and an increasingly desperate
			 humanitarian situation;
		Whereas according to a Somali human rights group, violence
			 during the period from 2007 to 2009 has killed an estimated 16,000 people,
			 wounded more than 28,000 people, and displaced more than 1,000,000
			 people;
		Whereas these grim conditions and the absence of a
			 functioning government have made Somalia an ideal base for piracy operations
			 and a fertile ground for terrorist organizations, including the group
			 al-Shabaab, whose leaders have ties to al-Qaeda;
		Whereas acts of piracy off the coast of Somalia have been
			 on the rise for more than a year, with the International Maritime Bureau
			 reporting an estimated 111 attacks in 2008;
		Whereas on Wednesday, April 8, 2009, Somali pirates used
			 grappling hooks and weapons to board the Norfolk, Virginia-based container ship
			 Maersk Alabama, which was captained by Richard Phillips, a resident of
			 Underhill, Vermont, and crewed by 19 other citizens of the United States, and
			 which was delivering food aid from the World Food Programme to hungry people in
			 east Africa;
		Whereas Captain Phillips, a native of Winchester,
			 Massachusetts and a 1979 graduate of the Massachusetts Maritime Academy,
			 bravely led the Maersk Alabama crew in successfully retaking control of the
			 ship by offering himself as a hostage in exchange for the release of the
			 crew;
		Whereas 4 pirates took Captain Phillips into an 18-foot
			 lifeboat, held him captive at gunpoint, and repeatedly threatened to kill
			 him;
		Whereas the United States Central Command dispatched to
			 the scene the destroyer U.S.S. Bainbridge, which was joined in subsequent days
			 by the U.S.S. Halyburton and the U.S.S. Boxer, along with Navy SEAL teams,
			 Marine Corps helicopters, and other joint assets of the United States Armed
			 Forces;
		Whereas hostage recovery experts from the Federal Bureau
			 of Investigation gave guidance to the crew of the U.S.S. Bainbridge, while the
			 Department of State stayed in contact with Captain Phillips’ family, including
			 Phillips’ wife Andrea and their 2 children, Daniel and Mariah, in Underhill,
			 Vermont;
		Whereas Maersk Limited, based in Norfolk, Virginia, worked
			 diligently with the United States Armed Forces to try to obtain the release of
			 Captain Phillips and the Maersk Alabama crew and to move the ship safely to
			 port in Kenya, while sending personal representatives to Vermont to keep the
			 Phillips family informed;
		Whereas in the late evening of April 9, 2009, Captain
			 Phillips made an escape attempt, jumping into the water of the Indian Ocean to
			 swim for safety, only to be pursued by the pirates and quickly
			 recaptured;
		Whereas the President received regular briefings on the
			 hostage crisis and provided the authority necessary for the United States Armed
			 Forces to resolve it;
		Whereas on April 12, 2009, Easter Sunday, Captain Phillips
			 was rescued after the United States Armed Forces, which throughout the crisis
			 spared no effort to defuse the situation and peacefully rescue Phillips, took
			 the lives of 3 of the pirate captors when Phillips was seen to be in imminent
			 danger; and
		Whereas international commerce remains under threat while
			 Somali pirates continue to hold for ransom more than 200 crew members of many
			 nationalities: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Captain Phillips
			 deserves the respect and admiration of all people of the United States for his
			 brave conduct under life-threatening circumstances;
			(2)the Senate shares
			 the sense of relief and gratitude felt by the family and shipmates of Captain
			 Phillips;
			(3)all members of
			 the United States Armed Forces involved in the rescue operation, in particular
			 members of the Navy and Navy SEAL teams who rescued Captain Phillips, the
			 officials of other Federal Government departments and agencies who contributed,
			 and the crew of the Maersk Alabama, are to be commended for their exceptional
			 efforts and devotion to duty; and
			(4)the President
			 should work with the international community and the transitional government of
			 Somalia to develop a comprehensive strategy to address both the burgeoning
			 problem of piracy and its root causes.
			
